DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action in response to the present US application number 17/807956, filed on 06/21/2022. This application is a Continuation of U.S. Patent Application Serial No. 17/352044, filed June 18, 2021, now issued as U.S. Patent No. 11,436,257, which is a continuation of U.S. Patent Application Serial No. 16/944988, filed July 31, 2020, now issued as U.S. Patent No. 11,055,315, which claims priority to U.S. Provisional Patent Application Serial No. 63/032163, filed May 29, 2020.
Claims 1-30 are presented for examination, with claims 1, 14 and 22 being independent.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 06/28/2022, 07/25/2022, 08/10/2022 and 10/04/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of Patent No. 11055315, and claims 1-24 of Patent No. 11436257; since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patents.
The subject matter claimed in the instant application, claims 1-30 are fully disclosed in the Patents 11055315 and Patent 11436257, and are covered by the patents since the patents and the application are claiming common subject matter, as follows: 



INSTANT APPLICATION:
17/807,956
Patent: 11,055,315
(Application: 16/944,988)
Patent: 11,436,257
(Application: 17/352,044)  
1. A method of implementing sub-table replication comprising:
detecting, by a processor, a first update to an entitlements table, the entitlements table comprising a plurality of entitlements table rows,
the entitlements table rows being associated with a plurality of client identifiers, a plurality of consumer account identifiers, and a plurality of provider account identifiers, 
the update being associated with a first entitlements table row of the entitlements table rows, the update including a client identifier of the client identifiers, a consumer account identifier of the consumer account identifiers, or a provider account identifier of the provider account identifiers;
performing filtering of a data table based on a routing policy and the first update, the filtering identifying one or more rows of data table to be replicated in a geographic region included in the routing policy; and





performing incremental replication of the data table by causing a replication of the one or more rows of the data table in the geographic region at a next refresh of the data table.

2. The method of claim 1,
wherein the update to the entitlements table being associated with a first entitlements table row of the entitlement table rows, the update to the entitlements table including a first client identifier of the client identifiers, a first consumer account identifier of the consumer account identifiers, or a first provider account identifier of the provider account identifiers; and
wherein performing incremental replication further comprises:
updating a version identifier associated with the data table,
adding a plurality of micro-partitions in the data table reflecting the update to the entitlements column, and
replicating the data table rows to a plurality of provider accounts associated with the provider account identifiers in the entitlements table using the entitlements column.

3. The method of claim 1, wherein the entitlements column is populated or updated by a provider user via a client device.

4. The method of claim 1, wherein the entitlements column comprises a virtual entitlements column.

5. The method of claim 4, wherein detecting the update to the entitlements column further comprises:
determining that the update to the entitlements table includes a change in one of the provider accounts identifiers in the entitlement table; and
populating the virtual entitlements column based on the change in the one of the provider accounts identifiers in the entitlements table.

6. The method of claim 2, wherein performing filtering further comprises:
performing file-level filtering by:
identifying micro-partitions from the plurality of micro-partitions in the data table having metadata associated with the first client identifier, each of the plurality of micro-partitions in the data table comprising one or more of the plurality of data table rows, and
replicating the identified micro-partitions to a first provider account associated with the first provider account identifier.

7. The method of claim 6, wherein each of the plurality of micro-partitions in the data table comprises metadata including a minimum client identifier and maximum client identifier.

8. The method of claim 7, wherein the metadata is associated with the first client identifier when the first client identifier is within a range established by the minimum client identifier and the maximum client identifier.

9. The method of claim 2, wherein the plurality of provider account identifiers identify provider accounts in a plurality of geographic regions.

10. The method of claim 2, wherein the entitlements table further comprises a plurality of entitlements table columns storing the consumer account identifiers and the provider account identifiers.

11. The method of claim 2, further comprising: 
receiving a replication request from the first provider account, the replication request including a first consumer account identifier.

12. The method of claim 1, wherein the update to the entitlement table includes adding a new entitlements table row to the entitlements table, deleting one of the entitlements table rows, or altering information included in one of the entitlements table rows.

13. The method of claim 12, wherein altering information included in one of the entitlements table rows includes altering the client identifiers, consumer account identifiers, or provider account identifiers.

14. A system implementing sub-table replication comprising: 
a processor; and 
a memory having instructions stored therein, when executed by the processor, causes the system to perform operations comprising: 
detecting a first update to an entitlements table, the entitlements table comprising a plurality of entitlements table rows, 



the entitlements table rows being associated with a plurality of client identifiers, a plurality of consumer account identifiers, and a plurality of provider account identifiers, 
the update being associated with a first entitlements table row of the entitlements table rows, the update including a client identifier of the client identifiers, a consumer account identifier of the consumer account identifiers, or a provider account identifier of the provider account identifiers;
performing filtering of a data table based on a routing policy and the first update, the filtering identifying one or more rows of data table to be replicated in a geographic region included in the routing policy; and 
performing incremental replication of the data table by causing a replication of the one or more rows of the data table in the geographic region at a next refresh of the data table.


15. The system of claim 14,
wherein the update to the entitlements table being associated with a first entitlements table row of the entitlement table rows, the update to the entitlements table including a first client identifier of the client identifiers, a first consumer account identifier of the consumer account identifiers, or a first provider account identifier of the provider account identifiers; and
wherein performing incremental replication further comprises:
updating a version identifier associated with the data table,
adding a plurality of micro-partitions in the data table reflecting the update to the entitlements column, and
replicating the data table rows to a plurality of provider accounts associated with the provider account identifiers in the entitlements table using the entitlements column.

16. The system of claim 14, wherein the entitlements column is populated or updated by a provider user via a client device.

17. The system of claim 14, wherein the entitlements column comprises a virtual entitlements column, and wherein detecting the update to the entitlements column further comprises:
determining that the update to the entitlements table includes a change in one of the provider accounts identifiers in the entitlement table; and
populating the virtual entitlements column based on the change in the one of the provider accounts identifiers in the entitlements table.

18. The system of claim 15, wherein performing filtering further comprises:
performing file-level filtering by:
identifying micro-partitions from the plurality of micro-partitions in the data table having metadata associated with the first client identifier, each of the plurality of micro-partitions in the data table comprising one or more of the plurality of data table rows, and
replicating the identified micro-partitions to a first provider account associated with the first provider account identifier.

19. The system of claim 18, wherein 
each of the plurality of micro-partitions in the data table comprises metadata including a minimum client identifier and maximum client identifier.

20. The system of claim 19, wherein 
the metadata is associated with the first client identifier when the first client identifier is within a range established by the minimum client identifier and the maximum client identifier.

21. The system of claim 14, wherein 
the update to the entitlement table includes adding a new entitlements table row to the entitlements table, deleting one of the entitlements table rows, or altering information included in one of the entitlements table rows.

22. A non-transitory computer-readable storage medium including instructions that, when processed by a computer, configure the computer to perform operations comprising: 
detecting, by a processor, a first update to an entitlements table, the entitlements table comprising a plurality of entitlements table rows, 
the entitlements table rows being associated with a plurality of client identifiers, a plurality of consumer account identifiers, and a plurality of provider account identifiers, 
the update being associated with a first entitlements table row of the entitlements table rows, the update including a client identifier of the client identifiers, a consumer account identifier of the consumer account identifiers, or a provider account identifier of the provider account identifiers;


performing filtering of a data table based on a routing policy and the first update, the filtering identifying one or more rows of data table to be replicated in a geographic region included in the routing policy; and 



performing incremental replication of the data table by causing a replication of the one or more rows of the data table in the geographic region at a next refresh of the data table.

23. The non-transitory computer-readable storage medium of claim 22, 
wherein the update to the entitlements table being associated with a first entitlements table row of the entitlement table rows, the update to the entitlements table including a first client identifier of the client identifiers, a first consumer account identifier of the consumer account identifiers, or a first provider account identifier of the provider account identifiers; and
wherein performing incremental replication further comprises:
updating a version identifier associated with the data table,
adding a plurality of micro-partitions in the data table reflecting the update to the entitlements column, and
replicating the data table rows to a plurality of provider accounts associated with the provider account identifiers in the entitlements table using the entitlements column.

24. The non-transitory computer-readable storage medium of claim 22, wherein the entitlements column is populated or updated by a provider user via a client device.

25. The non-transitory computer-readable storage medium of claim 22, wherein the entitlements column comprises a virtual entitlements column.

26. The non-transitory computer-readable storage medium of claim 25, wherein detecting the update to the entitlements column further comprises:
determining that the update to the entitlements table includes a change in one of the provider accounts identifiers in the entitlement table; and
populating the virtual entitlements column based on the change in the one of the provider accounts identifiers in the entitlements table.

27. The non-transitory computer-readable storage medium of claim 23, wherein performing filtering further comprises:
performing file-level filtering by:
identifying micro-partitions from the plurality of micro-partitions in the data table having metadata associated with the first client identifier, each of the plurality of micro-partitions in the data table comprising one or more of the plurality of data table rows, and
replicating the identified micro-partitions to a first provider account associated with the first provider account identifier.





































28. The non-transitory computer-readable storage medium of claim 27, wherein 
each of the plurality of micro-partitions in the data table comprises metadata including a minimum client identifier and maximum client identifier.

29. The non-transitory computer-readable storage medium of claim 28, wherein
the metadata is associated with the first client identifier when the first client identifier is within a range established by the minimum client identifier and the maximum client identifier.

30. The non-transitory computer-readable storage medium of claim 22, wherein the update to the entitlement table includes adding a new entitlements table row to the entitlements table, deleting one of the entitlements table rows, or altering information included in one of the entitlements table rows.

1.    A method of implementing sub-table replication comprising: 
detecting, by a processor, an update to an entitlements table,



the entitlements table comprising a plurality of entitlements table rows, the entitlements table rows being associated with a plurality of client identifiers, a plurality of consumer account identifiers, and a plurality of provider account identifiers,

the update to the entitlements table being associated with a first entitlements table row of the entitlement table rows, the update to the entitlements table including a first client identifier of the client identifiers, a first consumer account identifier of the consumer account identifiers, or a first provider account identifier of the provider account identifiers;



performing filtering of a data table based on the update to the entitlements table, the data table comprising a plurality of data table rows associated the client identifiers and including an entitlements column and data content, the entitlements column including the provider account identifiers;
detecting an update to the entitlements column; and
performing incremental replication of the data table by causing a version-based replication to be executed.




2.     The method of claim 1, wherein performing incremental replication further comprises:















updating a version identifier associated with the data table, 
adding a plurality of micro-partitions in the data table reflecting the update to the entitlements column, and
replicating the data table rows to a plurality of provider accounts associated with the provider account identifiers in the entitlements table using the entitlements column.

3.     The method of claim 1, wherein the entitlements column is populated or updated by a provider user via a client device.

4.     The method of claim 1, wherein the entitlements column comprises a virtual entitlements column.

5.     The method of claim 4, wherein detecting the update to the entitlements column further comprises:
determining that the update to the entitlements table includes a change in one of the provider accounts identifiers in the entitlement table; and
populating the virtual entitlements column based on the change in the one of the provider accounts identifiers in the entitlements table.


6.     The method of claim 2, wherein performing filtering further comprises: 
performing file-level filtering by:
identifying micro-partitions from the plurality of micro-partitions in the data table having metadata associated with the first client identifier, each of the plurality of micro-partitions in the data table comprising one or more of the plurality of data table rows, and
replicating the identified micro-partitions to a first provider account associated with the first provider account identifier.

7.     The method of claim 6, wherein each of the plurality of micro-partitions in the data table comprises metadata including a minimum client identifier and maximum client identifier.

8.     The method of claim 7, wherein the metadata is associated with the first client identifier when the first client identifier is within a range established by the minimum client identifier and the maximum client identifier.


9.     The method of claim 2, wherein the plurality of provider account identifiers identify provider accounts in a plurality of geographic regions.

10.     The method of claim 2, wherein the entitlements table further comprises a plurality of entitlements table columns storing the consumer account identifiers and the provider account identifiers.


11.     The method of claim 1, further comprising:
receiving a replication request from the first provider account, the replication request including a first consumer account identifier.


12.     The method of claim 1, wherein the update to the entitlement table includes adding a new entitlements table row to the entitlements table, deleting one of the entitlements table rows, or altering information included in one of the entitlements table rows.

13.     The method of claim 12, wherein altering information included in one of the entitlements table rows includes altering the client identifiers, consumer account identifiers, or provider account identifiers.

14.     A system implementing sub-table replication comprising:
              a processor; and
a memory having instructions stored therein, when executed by the processor, causes the system to perform operations comprising:
detecting an update to an entitlements table,
the entitlements table comprising a plurality of entitlements table rows, the entitlements table rows being associated with a plurality of client identifiers, a plurality of consumer account identifiers, and a plurality of provider account identifiers,
the update to the entitlements table being associated with a first entitlements table row of the entitlement table rows, the update to the entitlements table including a first client identifier of the client identifiers, a first consumer account identifier of the consumer account identifiers, or a first provider account identifier of the provider account identifiers;































performing filtering of a data table based on the update to the entitlements table, the data table comprising a plurality of data table rows associated the client identifiers and including an entitlements column and data content, the entitlements column including the provider account identifiers;
detecting an update to the entitlements column; and
performing incremental replication of the data table by causing a version-based replication to be executed.

15.     The system of claim 14, wherein performing incremental replication further comprises:














updating a version identifier associated with the data table, 
adding a plurality of micro-partitions in the data table reflecting the update to the entitlements column, and
replicating the data table rows to a plurality of provider accounts associated with the provider account identifiers in the entitlements table using the entitlements column.

16.     The system of claim 14, wherein the entitlements column is populated or updated by a provider user via a client device.

17.     The system of claim 14, wherein the entitlements column comprises a virtual entitlements column, and wherein detecting the update to the entitlements column further comprises:
determining that the update to the entitlements table includes a change in one of the provider accounts identifiers in the entitlement table; and
populating the virtual entitlements column based on the change in the one of the provider accounts identifiers in the entitlements table.


18.     The system of claim 15, wherein performing filtering further comprises: 
performing file-level filtering by:
identifying micro-partitions from the plurality of micro-partitions in the data table having metadata associated with the first client identifier, each of the plurality of micro-partitions in the data table comprising one or more of the plurality of data table rows, and
replicating the identified micro-partitions to a first provider account associated with the first provider account identifier.

19.     The system of claim 18, wherein
each of the plurality of micro-partitions in the data table comprises metadata including a minimum client identifier and maximum client identifier.

20.     The system of claim 19, wherein
	the metadata is associated with the first client identifier when the first client identifier is within a range established by the minimum client identifier and the maximum client identifier.


21.     The system of claim 14, wherein the update to the entitlement table includes adding a new entitlements table row to the entitlements table, deleting one of the entitlements table rows, or altering information included in one of the entitlements table rows.



22.     A non-transitory computer-readable storage medium including instructions that, when processed by a computer, configure the computer to perform operations comprising:

detecting an update to an entitlements table,
the entitlements table comprising a plurality of entitlements table rows, the entitlements table rows being associated with a plurality of client identifiers, a plurality of consumer account identifiers, and a plurality of provider account identifiers,


the update to the entitlements table being associated with a first entitlements table row of the entitlement table rows, the update to the entitlements table including a first client identifier of the client identifiers, a first consumer account identifier of the consumer account identifiers, or a first provider account identifier of the provider account identifiers;
performing filtering of a data table based on the update to the entitlements table, the data table comprising a plurality of data table rows associated the client identifiers and including an entitlements column and data content, the entitlements column including the provider account identifiers;
detecting an update to the entitlements column; and
performing incremental replication of the data table by causing a version-based replication to be executed.




23.     The non-transitory computer-readable storage medium of claim 22, wherein performing incremental replication further comprises:















updating a version identifier associated with the data table, 
adding a plurality of micro-partitions in the data table reflecting the update to the entitlements column, and
replicating the data table rows to a plurality of provider accounts associated with the provider account identifiers in the entitlements table using the entitlements column.

24.     The non-transitory computer-readable storage medium of claim 22, wherein the entitlements column is populated or updated by a provider user via a client device.

25.     The non-transitory computer-readable storage medium of claim 22, wherein the entitlements column comprises a virtual entitlements column.

26.     The non-transitory computer-readable storage medium of claim 25, wherein detecting the update to the entitlements column further comprises:
determining that the update to the entitlements table includes a change in one of the provider accounts identifiers in the entitlement table; and
populating the virtual entitlements column based on the change in the one of the provider accounts identifiers in the entitlements table.


27.     The non-transitory computer-readable storage medium of claim 23, wherein performing filtering further comprises:
performing file-level filtering by:
identifying micro-partitions from the plurality of micro-partitions in the data table having metadata associated with the first client identifier, each of the plurality of micro-partitions in the data table comprising one or more of the plurality of data table rows, and
replicating the identified micro-partitions to a first provider account associated with the first provider account identifier.





































28.     The non-transitory computer-readable storage medium of claim 27, 
wherein each of the plurality of micro-partitions in the data table comprises metadata including a minimum client identifier and maximum client identifier.

29.     The non-transitory computer-readable storage medium of claim 28, wherein 
the metadata is associated with the first client identifier when the first client identifier is within a range established by the minimum client identifier and the maximum client identifier.


30.     The non-transitory computer-readable storage medium of claim 22, wherein the update to the entitlement table includes adding a new entitlements table row to the entitlements table, deleting one of the entitlements table rows, or altering information included in one of the entitlements table rows.

1. A method of implementing sub-table replication comprising:
file-level filtering, by a processor, of a data table based on an update to an entitlements table,


the entitlements table comprising a plurality of entitlements table rows, the entitlements table rows being associated with a plurality of client identifiers, a plurality of consumer account identifiers, and a plurality of provider account identifiers, 

the data table comprising a plurality of data table rows associated the client identifiers and including an entitlements column and data content, the entitlements column including the provider account identifiers;
the update to the entitlements table being associated with a first entitlements table row of the entitlement table rows, the update to the entitlements table including a first client identifier of the client identifiers, a first consumer account identifier of the consumer account identifiers, or a first provider account identifier of the provider account identifiers, and
the file-level filtering comprising:
identifying micro-partitions from the plurality of micro-partitions in the data table having metadata associated with the first client identifier, each of the plurality of micro-partition in the data table comprising one of more of the plurality of data table rows, and 
replicating the identified micro-partitions to a first provider account associated with the first provider account identifier.
detecting an update to the entitlements column during the file-level filtering, and
performing a version-based incremental replication of the data table by performing operations comprising:











updating a version identifier associated with the data table,
adding a plurality of micro-partitions in the data table reflecting the update to the entitlements column, and
replicating the data table rows to a plurality of provider accounts associated with the provider account identifiers in the entitlements table using the entitlements column.

2.  The method of claim 1, wherein the entitlements column is populated or updated by a provider user via a client device.

3. The method of claim 1, wherein the entitlements column comprises a virtual entitlements column.

4. The method of claim 3, wherein detecting the update to the entitlements column further comprises:
determining that the update to the entitlements table includes a change in one of the provider accounts identifiers in the entitlement table; and 
populating the virtual entitlements column based on the change in the one of the provider accounts identifiers in the entitlements table.























5.  The method of claim 1, wherein each of the plurality of micro-partitions in the data table comprises metadata including a minimum client identifier and maximum client identifier.

6. The method of claim 5, wherein the metadata is associated with the first client identifier when the first client identifier is within a range established by the minimum client identifier and the maximum client identifier.


7. The method of claim 1, wherein the plurality of provider account identifiers identify provider accounts in a plurality of geographic regions.


8. The method of claim 1, wherein the entitlements table further comprises a plurality of entitlements table columns storing the consumer account identifiers and the provider account identifiers.


9. The method of claim 1, further comprising: 
receiving a replication request from the first provider account, the replication request including a first consumer account identifier.


10. The method of claim 1, wherein the update to the entitlement table includes adding a new entitlements table row to the entitlements table, deleting one of the entitlements table rows, or altering information included in one of the entitlements table rows.

11. The method of claim 10, wherein altering information included in one of the entitlements table rows includes altering the client identifiers, consumer account identifiers, or provider account identifiers.

12. A system implementing sub-table replication comprising:
a processor; and
a memory having instructions stored therein, when executed by the processor, causes the system to perform operations comprising:
file-level filtering, by a processor,  of a data table based on an update to an entitlements table,
the entitlements table comprising a plurality of entitlements table rows, the entitlements table rows being associated with a plurality of client identifiers, a plurality of consumer account identifiers, and a plurality of provider account identifiers,
the data table comprising a plurality of data table rows associated the client identifiers and including an entitlements column and data content, the entitlements column including the provider account identifiers;
           the update to the entitlements table being associated with a first entitlements table row of the entitlement table rows, the update to the entitlements table including a first client identifier of the client identifiers, a first consumer account identifier of the consumer account identifiers, of a first provider account identifier of the provider account identifiers and
the file-level filtering comprising:
              identifying micro-partitions from the plurality of micro-partitions in the data table having metadata associated with the first client identifier, each of the plurality of micro-partitions in the data table comprising one or more of the plurality of data table rows, and
              replicating the identified micro-partitions to a first provider account associated with the first provider account identifier;
detecting an update to the entitlements column during the file-level filtering; and
performing a version-based incremental replication of the data table by performing operations comprising:
updating a version identifier associated with the data table,
adding a plurality of micro-partitions in the data table reflecting the update to the entitlements column, and
replicating the data table rows to a plurality of provider accounts associated with the provider account identifiers in the entitlements table using the entitlements column.




























13. The system of claim 12, wherein the entitlements column is populated or updated by a provider user via a client device.

14. The system of claim 12, wherein the entitlements column comprises a virtual entitlements column, and wherein detecting the update to the entitlements column further comprises:
determining that the update to the entitlements table includes a change in one of the provider accounts identifiers in the entitlement table; and 
populating the virtual entitlements column based on the change in the one of the provider accounts identifiers in the entitlements table.























15. The system of claim 12, 
wherein
each of the plurality of micro-partitions in the data table comprises metadata including a minimum client identifier and maximum client identifier.

16. The system of claim 15, wherein
the metadata is associated with the first client identifier when the first client identifier is within a range established by the minimum client identifier and the maximum client identifier.


17. The system of claim 12, wherein the update to the entitlement table includes adding a new entitlements table row to the entitlements table, deleting one of the entitlements table rows, or altering information included in one of the entitlements table rows.




























































18. A non-transitory computer-readable storage medium including instructions that, when processed by a computer, configure the computer to perform operations comprising:
File-level filtering, by a processor, of a data table based on an update to an entitlements table,
the entitlements table comprising a plurality of entitlements table rows, the entitlements table rows being associated with a plurality of client identifiers, a plurality of consumer account identifiers, and a plurality of provider account identifiers, 
the data table comprising a plurality of data table rows associated the client identifiers and including an entitlements column and data content, the entitlements column including the provider account identifiers;
the update to the entitlements table being associated with a first entitlements table row of the entitlement table rows, the update to the entitlements table including a first client identifier of the client identifiers, a first consumer account identifier of the consumer account identifiers, of a first provider account identifier of the provider account identifiers and
the file-level filtering comprising:
              identifying micro-partitions from the plurality of micro-partitions in the data table having metadata associated with the first client identifier, each of the plurality of micro-partitions in the data table comprising one or more of the plurality of data table rows, and
              replicating the identified micro-partitions to a first provider account associated with the first provider account identifier;
detecting an update to the entitlements column during the file-level filtering; and
performing a version-based incremental replication of the data table by performing operations comprising:
updating a version identifier associated with the data table,
adding a plurality of micro-partitions in the data table reflecting the update to the entitlements column, and
replicating the data table rows to a plurality of provider accounts associated with the provider account identifiers in the entitlements table using the entitlements column.

 	












19.  The non-transitory computer-readable storage medium of claim 18, wherein the entitlements column is populated or updated by a provider user via a client device.

20. The non-transitory computer-readable storage medium of claim 18, wherein the entitlements column comprises a virtual entitlements column.

21. The non-transitory computer-readable storage medium of claim 20, wherein detecting the update to the entitlements column further comprises: 
determining that the update to the entitlements table includes a change in one of the provider accounts identifiers in the entitlement table; and
populating the virtual entitlements column based on the change in the one of the provider accounts identifiers in the entitlements table.

22. The non-transitory computer-readable storage medium of claim 18, wherein
each of the plurality of micro-partitions in the data table comprises metadata including a minimum client identifier and maximum client identifier.

23. The non-transitory computer-readable storage medium of claim 22, wherein
the metadata is associated with the first client identifier when the first client identifier is within a range established by the minimum client identifier and the maximum client identifier.


24. The non-transitory computer-readable storage medium of claim 18, wherein the update to the entitlement table includes adding a new entitlements table row to the entitlements table, deleting one of the entitlements table rows, or altering information included in one of the entitlements table rows.




Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Independent claims 1, 14 and 22
             Independent claims 1, 14 and 22 recite limitations of, 
detecting, by a processor, a first update to an entitlements table, the entitlements table comprising a plurality of entitlements table rows,
the entitlements table rows being associated with a plurality of client identifiers, a plurality of consumer account identifiers, and a plurality of provider account identifiers, 
the update being associated with a first entitlements table row of the entitlements table rows, the update including a client identifier of the client identifiers, a consumer account identifier of the consumer account identifiers, or a provider account identifier of the provider account identifiers;
performing filtering of a data table based on a routing policy and the first update, the filtering identifying one or more rows of data table to be replicated in a geographic region included in the routing policy; and
performing incremental replication of the data table by causing a replication of the one or more rows of the data table in the geographic region at a next refresh of the data table.
 As drafted, claims 1, 14 and 22, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a processor”, “a memory” and “a non-transitory computer-readable storage medium” nothing in the claims elements precludes the steps from practically being performed in the mind. If a claim limitations, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite additional elements “a processor”, “a memory” and “a non-transitory computer-readable storage medium”; they are generic computer components. The “a processor”, “a memory” and “a non-transitory computer-readable storage medium” are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function of filtering of a data table) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea; thus, the claims are not patent eligible.
Claims 2-13, 15-21 and 23-30
The limitations as recited in claims 2-13, 15-21 and 23-30 are simply describe the concepts of data replication.   The claims do not include additional element(s) that is sufficient to amount to significantly more than the judicial exception.  The claims cannot provide an inventive concept.  Therefore, claims 2-13, 15-21 and 23-30 are directed to abstract idea and are not patent eligible.	






















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031. The examiner can normally be reached Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        




/CECILE H VO/Examiner, Art Unit 2153                                                                                                                                                                                                        11/3/2022